Title: To James Madison from Lewis Frederick De Lesdernier, 24 June 1807
From: De Lesdernier, Lewis Frederick
To: Madison, James



Dear Sir:
Passamaquoddy, June 24, 1807.

It being my duty, and for the information of government, I enclose an advertisement recently published at St. John’s, New Brunswick.  It has the appearance and complexion of a repetition of Mr. G. Leonards threats, and is calculated to interrupt the peaceable intercourse in the plaister trade carried on in this bay.
This commander, J. Flintolph, arrived on the evening of the 5th. instant, fired his guns promiscuously, and in every direction, even among the houses.  The shot is in my possession that rolled between innocent children, to the great alarm of the peaceable inhabitants of both governments in this vicinity.
The schooner Boston, James Perry commander, just arrived from Boston, was brought to, having received a shot in her foremast; but not being immediately boarded, the master bore away.  I myself saw four shot strike the water, fired at said schooner Boston, after she was within the limits of our port.
Captain Nathaniel Merryman of the schooner Rising States, an American vessel, lumber loaded, was boarded as getting under way, the tide being proper to proceed through the narrows, the master much maltreated, being taken and carried on board the armed vessel and detained a considerable time, so as to lose his tide and time, greatly to the detriment.
The citizens of the United States, in this place, are much shocked and exasperated at such treatment, and have enjoined it on me to forward this statement, are desirous their application for some armed vessels of the United States to be stationed here, may be reconsidered as the only means to prevent such imperious proceedings in future.  With all esteem and respect, I have the honor to be, Sir your obedient Servant,

Lewis Frederick de Lesdernier

